DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 17/006,455 (08/28/20) filed on 11/01/21.
Information Disclosure Statement
The information disclosure statement filed 11/01/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 1 - 3, 5 - 13 and 15 are allowed, subject to the examiner’s amend described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sang Yoon Kang, Reg. No. 75,762 on Monday, December 6, 2021.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 11 and 12.  

receiving, by a verification server, a bank identification number (BIN), from a payment settlement service server; 
receiving, by the verification server, a virtual card number including the BIN, from the payment settlement service server;
extracting, by the verification server, a plurality of detailed codes included in the virtual card number, wherein the plurality of detailed codes include a user identifier (UID) indicating user allocation location;
searching, by the verification server, for a matching code corresponding to the plurality of detailed codes, wherein the verification server stores the matching code in a particular location allocated to a particular user in a virtual card number verification algorithm stored in the verification server, and the matching code includes link information to a particular wallet server among a plurality of wallet servers storing an actual card number;
transmitting, by the verification server, the virtual card number or the matching code to the particular wallet server storing [[an]]the actual card number, based on the matching code;
receiving, by the verification server, the actual card number corresponding to the virtual card number from the particular wallet server; and
transmitting, by the verification server, a financial transaction progress or a financial transaction progress request, with the received actual card number, to the payment settlement service server.
11. 	(Currently Amended) A non-transitory computer readable recording medium storing software that, when executed by hardware of a verification server, causes the hardware of the verification server to perform operations comprising:


receiving
extractinga user identifier (UID) indicating user allocation location;
searching storing an actual card number;
transmittingthe actual card number, based on the matching code;
receiving
transmitting

12. 	(Currently Amended) A virtual card number-based financial transaction providing apparatus,  comprising:
a communication unit configured to: 
	receive a bank identification number (BIN), from a payment settlement service server; and 
	receive a virtual card number including the BIN, from the payment settlement service server;
a detailed code extraction unit configured to:
a user identifier (UID) indicating user allocation location; and
	search for a matching code corresponding to the plurality of detailed codes, wherein the matching code includes link information to a particular wallet server among a plurality of wallet servers storing an actual card number;
a  non-transitory storage configured to:
	store the matching code in a particular location allocated to a particular user in a virtual card number verification algorithm stored in the non-transitory storage; and
a wallet server selection unit configured to:
	select the particular wallet server storing [[an]]the actual card number, based on the matching code; and
	transmit, via the communication unit,  stroing the actual card number based on the matching code,
wherein the communication unit is further configured to: 
	receive the actual card number corresponding to the virtual card number from the particular wallet server; and 
	transmit a financial transaction progress or a financial transaction progress request with the received actual card number, to the payment settlement service
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (11/02/21), pgs. 7 - 12 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Furthermore, applicant’s claimed invention provides a “practical application” because it provides:  (a)  Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
Please also refer to the prosecution history of the instant application.  In
particular, applicant’s remarks (11/02/21), pgs. 13 - 14 which distinguish the claimed invention from the closest prior art references listed below.
Van Puyveld, US Pub. No. 2019/0095913;
Gurunathan, US Pub. No. 2019/0362339;
Kinch, US Pub. No. 2019/0164166; and
Reijkens, US Pub. No. 2019/0213578
	The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 3, 5 - 13 and 15.  
With respect to the non patent literature reference listed below:
“Security Aspects of Mobile Based E Wallet,” by G. Kanimozhi and K.S. Kamatchi.  International Journal on Recent and Innovation Trends in Computing and Communication (IJRITCC).  Volume 5:  Issue:  6.  Pgs. 1223 – 1228.  June, 2017. (hereinafter Kanimozhi).
	Kanimozhi is relevant to the claimed invention because it discusses security aspects of mobile based e wallet(s).  Kanimozhi does not address all of the particular attributes of the claimed invention however, because Kanimozhi does not address various aspects of the invention as claimed such as the virtual card number and actual 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to virtual card number and/ or digital/ electronic wallet.
US 20210279734 A1
CA 2890335 A1
WO 2020009944 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3697